In re: William Lavene applying for Writs of Certiorari, Prohibition, Mandamus and for Stay Order.
Writ refused. This Court will not ordinarily exercise its supervisory jurisdiction where a right of appeal exists. After sentence upon this felony conviction, defendant may appeal, and among other possible assignments of error, present the argument made in this application that the trial judge erred as a matter of law (under Art. 858, C.Cr.Pr.) when he refused to grant applicant a new trial notwithstanding the alleged newly discovered evidence.
SUMMERS, J., concurs in the writ refusal.